DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-41, 43-45, 55-57, are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al., U.S. Publication Number 2019/0212215, in view Gindy et al., U.S Patent Number 4616511. 
	Regarding claim 38, Okada et al., discloses a force sensor with features of the claimed invention including a force receiving body (related to elements 14 and 11),  that receives action of force or moment to be targeted for detection; a support body (such as element 15), that is disposed on one side of the force receiving body in a first direction and that supports the force receiving body; a strain body (such as element 10, and 22),  that connects the force receiving body and the support body and that is elastically deformed by the action of force or moment received by the force receiving body; a detection element (element 21, and detectors Ems and Efs), that detects displacement caused by elastic deformation produced in the strain body; and a detection circuit (see figure 8), that outputs an electric signal indicating force or moment acting 
	Regarding claim 39, Okada teaches that the force-receiving-body-side deformable body extends in the first direction,  
	Regarding claims 40-41, Okada teaches that the support-body-side deformable body extends in both direction.  
	Regarding claim 43, Gindy et al., teaches that the tilting structure further includes a second tilting body that is disposed between the first tilting body and the support body, the second tilting body- being disposed in a plane including the first direction and the second direction, extending 
	Regarding claim 44, the force-receiving-body-side deformable body is located between both the ends of the first tilting body in the second direction,  
	Regarding claim 45, the support-body-side deformable body is located between both the ends of the second tilting body in the second direction.  
	Regarding claim 55, Gindy show that the detection element includes a strain gauge provided on the strain body (see figure 1).  
	Regarding claim 56, Gindy shows the provision of strain gauges that covers all direction along  X, Y and Z axis (see figures 1 and 2), 
	Regarding claim 57, Okada shows that 3at least one of the planar shape of the force receiving body and the planar shape of the support body is circular or rectangular, and the tilting structure of the strain body is formed into a curved shape when viewed in the first direction (see, for example, figure 17).

Claims 42, 46-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Wednesday, February 23, 2022